NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50179

                Plaintiff-Appellant,            D.C. No. 2:16-cr-00761-R-1

 v.
                                                MEMORANDUM*
FREDERICK LIMA, AKA Negro,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                          Submitted November 14, 2018**
                              Pasadena, California

Before: GOULD and MURGUIA, Circuit Judges, and AMON,*** District Judge.

      Frederick Lima pled guilty to one count of possession with intent to

distribute and one count of possession of a firearm in furtherance of drug



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
trafficking. The first count carries a five-year mandatory minimum. 21 U.S.C.

§ 841(b)(1)(B)(viii). The second count carries a five-year mandatory minimum

that must be served consecutively. 21 U.S.C. §§ 924(c)(1)(A), (D). At sentencing,

the government sought 92 months on count one (the low end of the Guidelines

range) followed by five years on count two. Mr. Lima sought the ten-year

minimum. The district court sentenced Mr. Lima to 80 months on count one and

60 months on count two, to be served concurrently. Despite an opportunity to do

so, the government did not object after the sentence was announced.

      The government now has appealed the below-minimum sentence. We need

not decide whether the government forfeited or preserved its claim of error under

Federal Rule of Criminal Procedure 51. For even under plain error review, which

applies to forfeited claims of error, Puckett v. United States, 556 U.S. 129, 135

(2009), the below-minimum sentence must be vacated. See United States v.

Gonzalez-Zotelo, 556 F.3d 736 (9th Cir. 2009). Our precedent forecloses Mr.

Lima’s Eighth Amendment and sentencing disparity arguments. See United States

v. Mausali, 590 F.3d 1077, 108182 (9th Cir. 2010); United States v. Wipf, 620

F.3d 1168, 1169–70 (9th Cir. 2010).

      Mr. Lima’s sentence is VACATED and the matter REMANDED for

resentencing in accordance with the mandatory minimums.




                                          2